—Order, Supreme Court, New York County (Judith Gische, J.), entered February 7, 2001, which, inter alia, awarded plaintiff interim counsel fees of $85,000, plus additional counsel fees of $5,000 associated with her making of a contempt motion, and denied defendant’s cross motion for a change of venue, unanimously affirmed, with costs.
Defendant’s cross motion for a change of venue, made more than three months after his demand for a change of venue, was properly denied as untimely (CPLR 511 [b]; Pittman v Maher, 202 AD2d 172, 174; Singh v Becher, 249 AD2d 154). The award of interim counsel fees was a proper exercise of discretion, taking into account the circumstances of the case and defendant’s admittedly vast wealth, as well as defendant’s avoidance of service and requests for adjournments increasing plaintiff’s litigation costs (see, Charpié v Charpié, 271 AD2d 169, 171-172; Melnitzky v Melnitzky, 284 AD2d 240). Also proper was the award of $5,000 to cover the cost of plaintiff’s contempt motion, which was necessitated by defendant’s clear, albeit harmless, violation of the temporary restraining order. We reject defendant’s claim that plaintiff failed to submit a proper net worth statement, where plaintiff claims, without contradiction, no income and no knowledge of the value of her assets, all of which are completely under defendant’s control. We have considered defendant’s other arguments and find that they, as well as this appeal, border on the frivolous. Concur — Nardelli, J. P., Williams, Ellerin, Friedman and Marlow, JJ.